                      Case 15-11323-LSS           Doc 686       Filed 11/23/20       Page 1 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

CITADEL WATFORD DISPOSAL                                    Case No. 15-11323 (LSS)
PARTNERS, L.P., et al.,1
                                                            (Jointly Administered)

                                                            Hearing Date: December 15, 2020 at 11:30 am ET
                                                            Objections Due: December 8, 2020 at 4:00 pm ET
                                Debtors.



                       LIQUIDATION TRUSTEE’S MOTION FOR ENTRY OF A
                          FINAL DECREE CLOSING CHAPTER 11 CASES

                   Gavin/Solmonese LLC, Liquidation Trustee for the Citadel Creditors’ Grantor Trust,

successor to Citadel Watford City Disposal Partners, L.P., et al. (the “Liquidation Trustee”), hereby

respectfully moves this Court (“Motion”) for entry of an order pursuant to sections 105 and 350(a) of

title 11, United States Code (“Bankruptcy Code”) and Rule 3022 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), for entry of a final decree, substantially in the form attached hereto,

closing the above-captioned Chapter 11 cases (“Chapter 11 Cases”). In support of this Motion, The

Liquidating Trustee respectfully represents the following:


                                         JURISDICTION AND VENUE

         1.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334(b) and

the Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated as of February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2). Venue of this proceeding in this District is proper under 28 U.S.C. §§ 1408 and


1
 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Citadel Energy
Services, LLC (7762); Pembroke Fields, LLC (0341); Citadel Energy SWD Holdings, LLC (5266) and Citadel Watford City
Disposal Partners, LP (1520). The address for each Debtor is PO Box 2127, Watford City, North Dakota 58854.


LEGAL\49714113\1
                      Case 15-11323-LSS        Doc 686     Filed 11/23/20    Page 2 of 6




1409. The statutory and legal predicates for the relief requested herein are section 350(a) of the

Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 3022-1(a).


                                        FACTUAL BACKGROUND

        2.         On June 19, 2015 (the “Petition Date”), the above-captioned debtors each filed a

voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et

seq. (the “Bankruptcy Code”), thereby commencing the above-captioned jointly administered cases.


        3.         On June 30, 2015, the court entered an Order Authorizing Joint Administration (“Joint

Administration Order”) [D.I. 8]. On September 22, 2015, this Court entered its Order Dismissing the

Chapter 11 Case of Citadel Energy Holdings, LLC and Amending the Joint Administration Order

directing that the cases be jointly administered for procedural purposes [D.I. 13]. Under the Joint

Administration Order, the Chapter 11 Cases were consolidated for procedural purposes and are being

jointly administered under the lead case of In re Citadel Watford City Disposal Partners, LP, Case No.

15-11323 (“Lead Case”).


        4.         On February 23, 2017, the court entered its Findings of Fact, Conclusions of Law and

Order (I) Confirming Debtor’ Joint Plan of Liquidation, (II) Approving Disclosure Statement, and (III)

Approving Solicitation Procedures (the “Confirmation Order”) [D.I. 517] confirming the Amended

Chapter 11 Plan of Liquidation (the “Plan”) [D.I. 473]. The Plan became effective on March 9, 2017

(the “Effective Date”).


        5.         On the Effective Date, the Debtors implemented the Plan, paid all disbursements required

to be paid on the Effective Date, and established a liquidating trust in accordance with the Plan and

Confirmation Order.



                                                       2
LEGAL\49714113\1
                      Case 15-11323-LSS         Doc 686     Filed 11/23/20     Page 3 of 6




        6.         The Liquidation Trustee has paid or will pay all quarterly fees owed to the Office of the

United State Trustee (“US Trustee”) before the hearing on this Motion, and the Liquidation Trustee does

not owe any money to the Clerk of Court as of the date hereof.


        7.         Following the Effective Date, the Court approved resolution of final applications for

professional fee claims.


        8.         By no later than December 1, 2020, the Liquidation Trustee will file its final report.


                                            RELIEF REQUESTED

        9.         By this Motion, the Liquidating Trustee seek[s] entry of a proposed order and final

decree, substantially in the form attached to this Motion as Exhibit 1 (“Final Decree”), (a) closing each

of the Chapter 11 cases identified on the schedule attached to the Final Decree (collectively, the “Fully

Administered Cases”) and (b) granting related relief.


        10.        With respect to the Fully Administered Cases, there are no motions, contested matters, or

adversary proceedings that remain unresolved. Thus, as described in further detail below, ample

justification exists for entry of a final decree closing the Fully Administered Cases.


                                     BASIS FOR RELIEF REQUESTED

        11.        Bankruptcy Code section 350(a) provides that the Court shall close a case after the estate

has been fully administered. See 11 U.S.C. § 350(a)). Additionally, Bankruptcy Rule 3022, which

implements the requirements of section 350, provides that “[a]fter an estate is fully administered in a

chapter 11 reorganization case, the court, on its own motion or on a motion of a party in interest, shall

enter a final decree closing the case.” Fed. R. Bankr. P. 3022.




                                                        3
LEGAL\49714113\1
                         Case 15-11323-LSS       Doc 686     Filed 11/23/20    Page 4 of 6




        12.        The 1991 Advisory Committee Note to Bankruptcy Rule 3022 lists the following factors

to be considered in determining whether a case has been fully administered:


                   (a)      whether the order confirming the plan has become final;

                   (b)      whether deposits required by the plan have been distributed;

                (c)         whether property proposed by the plan to be transferred has in fact been
        transferred;

                   (d)      whether the debtor has assumed the business addressed by the plan;

                   (e)      whether payments under the plan have commenced; and

                (f)     whether all motions, contested matters, and adversary proceedings have been
        finally resolved.

See Fed. R. Bankr. P. 3022, Advisory Committee Note (1991).

        13.        Furthermore, section 105 of the Bankruptcy Code provides that “[t]he court may issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

11 U.S.C. § 105.


        14.        Here, the Debtors’ estates have been fully administered, and no purpose would be served

by keeping the Fully Administered Cases open.


        15.        Additionally, all of the above factors weigh in favor of closing the Fully Administered

Cases or do not apply. The Confirmation Order has become final, the Effective Date has occurred, and

the Plan has been substantially consummated within the meaning of section 1102(2) of the Bankruptcy

Code. None of the Debtors in the Fully Administered Cases have any unresolved motions, contested

matters, or adversary proceedings.


        16.        Under the circumstances, closing the Fully Administered Cases is also an appropriate use

of the Court’s equitable powers under section 105 of the Bankruptcy Code. It will relieve the Court, the


                                                         4
LEGAL\49714113\1
                      Case 15-11323-LSS        Doc 686      Filed 11/23/20    Page 5 of 6




US Trustee, and the Liquidation Trust from the burden of continuing to monitor and separately

administer those cases. The closing of the Fully Administered Cases will also alleviate the burden of

having to pay the relevant quarterly fees under 28 U.S.C. § 1930 in cases that serve no purpose. In re

A.H. Robins Co., Inc., 219 B.R. 145, 149 (Bankr. E.D. Va. 1998) (finding that “the obligation to pay

UST fees terminates upon closure, dismissal, or conversion of a Chapter 11 case, and will not be paid ad

infinitum”).


                                                   NOTICE

          17.      The Liquidating Trustee will provide notice of this Motion to: (a) the US Trustee; (b) all

parties that have filed a notice of appearance and request for service in this proceeding of papers

pursuant to Bankruptcy Rule 2002; and (c) any other parties designated by the Court. Considering the

nature of the relief requested herein, the Liquidating Trustee submits that no other or further notice is

necessary.


                                            NO PRIOR REQUEST

          18.      No prior request for the relief sought herein has been made to this Court or any other

court.


                                                CONCLUSION

                   WHEREFORE, for the foregoing reasons, The Liquidating Trustee respectfully

request[s] that the Court enter the Proposed Order and Final Decree, substantially in the form attached

hereto, closing the Fully Administered Cases, and granting such other and further relief as is just and

proper.




                                                        5
LEGAL\49714113\1
                   Case 15-11323-LSS   Doc 686   Filed 11/23/20   Page 6 of 6




Date: November 23, 2020
                                          COZEN O'CONNOR

                                          /s/ Thomas M. Horan
                                          Thomas M. Horan (DE Bar No. 4641)
                                          1201 North Market Street
                                          Suite 1001
                                          Wilmington, DE 19801
                                          Telephone: (302) 295-2045
                                          E-mail: thoran@cozen.com

                                          Counsel to Gavin/Solmonese LLC,
                                          Liquidation Trustee




                                             6
LEGAL\49714113\1
